 1
 2
 3                                        UNITED STATES DISTRICT COURT
 4                                    NORTHERN DISTRICT OF CALIFORNIA
 5
 6   BLANQI, LLC,                                         Case No. 17-cv-5759-WHO
 7
                                 Plaintiff,
 8                                                        STIPULATION AND ORDER OF
              v.                                          DISMISSAL
 9
10   BAO BEI MATERNITY, and
     SUZANNE KOVAL,
11
                               Defendant.
12
13
              IT IS HEREBY STIPULATED AND ORDERED that subject to the terms of a confidential
14
     settlement agreement made of record during a settlement conference before Magistrate Judge Beeler
15
     on April 3, 2019, all claims and counterclaims asserted by the parties in the above-captioned action
16
     are hereby dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(2), with each party to bear its
17
     own costs and attorney’s fees. The parties shall also enter into a formal written settlement agreement
18
     confirming the terms of the April 3, 2019 settlement agreement made on the record.
19
              IT IS FURTHER STIPULATED AND ORDERED that this Court shall retain jurisdiction
20
     over this matter to enforce the terms of the settlement agreement.
21
22
23
24
25
26
27
28

     17-cv-05759-WHO-Proposed_Order_of_Dismissal
 1            SO STIPULATED

 2   Dated: May 31, 2019

 3
 4
 5    By: /s/ Gregory S. Gewirtz                          By: /s/ Michael James Cronen
          Gregory S. Gewirtz                                  Michael James Cronen
 6         Lerner, David, Littenberg, Krumholz                Zimmerman & Cronen
            & Mentlik LLP                                     2930 Camino Diablo, Suite 100-C
 7         600 South Avenue West                              Walnut Creek, CA 94597-3986
 8         Westfield, NJ 07090                                Tel: 510.465.0828
           Tel.: 908.654.5000                                 Fax: 510.465.2041
 9         Fax: 908.654.7866                                  Email: mcronen@zimpatent.com
           Email: ggewirtz@lernerdavid.com
10                 litigation@lernerdavid.com                 Attorneys for Defendants, Bao Bei
                                                              Maternity and Suzanne Koval
11
             Attorneys for Plaintiff, Blanqi, LLC
12
13
14                     SO ORDERED THIS 3rd day of June, 2019.

15
16
17
                                                    ______________________________
18                                                  William H. Orrick
                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                      2
     17-cv-05759-WHO-Proposed_Order_of_Dismissal
